DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election with traverse of Species A in the reply filed on 9/9/2022 is acknowledged.  The traversal is on the ground(s) that:
(1) the Applicant admits at four different times in the response that species A and E are not patentably distinct;
(2) claims 1-2, 6-10, 15-17, and 20 are generic with claim 3 reading on the elected species of A and E; and
(3) that the examination of claims 4-5, 11-14, and 18-19 would not be a search burden to the Examiner. 
With respect to grounds (1), the Applicant’s admission that species A and E are patentably indistinct is persuasive.  As such, this portion of the restriction requirement is altered such that species A and E will be examined together and each of the species will be treated as obvious variants of each other.
With respect to grounds (2), these grounds do not address the appropriateness of the election of species but merely relates to which claims should be examined.  From this standpoint, the Examiner believes:
claims 1-2, 6, 9-10, 15-17, and 20 are generic;
claim 3 reads on the elected species A and E; and
claims 7-8 only read on species A;
claims 10 and 20 only read on species E.
However, since species A and E are obvious variants of each other, the electrode 120 of FIG. 8 is considered an obvious variant of the electrode 120 of FIG. 6.  Also, since species A and E are obvious variants of each other, the single stimulating element 132 of FIG. 6 is considered an obvious variant of the plurality of stimulating elements 132 of FIG. 8.  
With respect to grounds (3), claims 4-5, 11-14, and 18-19 are withdrawn.  Just because all the species have some features in common does not negate the fact that there are different structural differences that will need to be searched and examined with respect to the statutory requirements of 35 USC 112, 101, 102, and 103.  Also, the species have physical attributes that are different from each other.  The searching for each species will involve different strategies and search terms because different terms are necessarily used to describe different physical attributes.  Searching for one set of physical attributes using one set of search terms would not necessarily involve or encompass a different set of physical attributes that is described with different terms.  Furthermore, the examination process is made burdensome by the analysis of multiple structures with respect to the statutory requirements of 35 USC 112, 101, 102, and 103.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7, 9, and 17 are objected to because of the following informalities:
in claim 7, line 3: a period should be inserted after “the device”;
in claim 9, line 2: “the group” should be “a group”; 
in claim 17, line 2: “a impedance reading” should be “an impedance reading”; and
in claim 17, line 3: “pressure and impedance data” should be “pressure and bioimpedance data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 15-17 and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the anus” inline 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 and 6-10 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “wherein the at least one of the bioimpedance sensor or pressure sensor is configured to obtain conductance data/information of/from anorectal tissue as well as to obtain conductance data/information of/from fecal matter” in lines 1-3. This recitation can be interpreted to mean “wherein the pressure sensor is configured to obtain conductance data/information of/from anorectal tissue as well as to obtain conductance data/information of/from fecal matter” , but it is not clear how a pressure sensor can obtain conductance data/information.  Pressure sensors are not thought of as taking conductance data/information.  This deviation as to what pressure sensors measure causes confusion as to what is meant by the claim limitation.  This confusion renders claim 2 indefinite.
Claim 6 recites “The device of claim 1, further comprising: an external device, whereby said device and said external device can communicate bidirectionally” in lines 1-2, which renders the claim indefinite.  The expression “The device of claim 1, further comprising: an external device” connotes that the external device is part of the device” while the expression “said device and said external device can communicate bidirectionally” connotes that they are separate and distinct elements.  This contradiction renders claim 6 indefinite.
Claim 7 recites “further comprising: a first excitation electrode, a second excitation electrode, a first detection electrode and a second detection electrode positioned within and/or upon the outer shell of the device” in lines 1-3, but it is not clear if this recitation is the same as, related to, or different from “a bioimpedance sensor”.  The specification gives the indication that they are the same while the expression “further comprising” in claim 7 gives an indication that they are different.  The relationship between these two recitations should be made clear.
Claim 8 is rejected by virtue of its dependence from clam 7.
Claim 10 recites “wherein the at least one of the bioimpedance sensor or the pressure sensor is configured to determine a change in pressure within an anal cavity when the device is positioned therein” in lines 1-3. This recitation can be interpreted to mean “wherein the bioimpedance sensor is configured to determine a change in pressure within an anal cavity when the device is positioned therein” , but it is not clear how a bioimpedance sensor can obtain pressure.  Bioimpedance sensors are not thought of as taking pressures.  This deviation as to what bioimpedance sensors measure causes confusion as to what is meant by the claim limitation.  This confusion renders claim 10 indefinite.
Claim 15 recites “the absence of feces” in line 6 and “the presence of feces” in line 8 in which there are insufficient antecedent bases for these limitations in the claim.
Claim 15 recites “a first set of pressure and bioimpedance data” in line 5 and “a second set of pressure and bioimpedance data” in line 7, but it is not clear if either of these recitations is the same as, related to, or different from “conductance data/information of/from anorectal tissue” in line 3 and/or “conductance data/information of/from fecal matter present within the anus” in lines 3-4. The specification seems to suggest a relationship of some kind, but the claim structure suggests that they are separate and distinct.  This deviation from the specification causes confusion as to the relationship among these recitations. This confusion renders claim 15 indefinite.
Claims 16-17 and 20 are rejected by virtue of their dependence from claim 15.
Claim 20 recites “the embodiment” in line 2 in which there insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what relationship this “embodiment” has with the other features of the claim.
Claim 20 recite “low pressure” in line 5, which is a relative term that renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what value of pressure is considered to be “low”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/065082 (Gregersen).
With respect to claim 1, Gregersen teaches a device, comprising: an outer shell configured for placement into the anus (the housing shown in FIGS. 2A, 2B, 2C, 2D, 3, 4, 5A, 5B, 6A, 6B, 7A, 7B, 8A, and 8B of Gregersen); and at least one of a bioimpedance sensor (the impedance sensor of Gregersen; paragraphs 0039, 0041, 0045, 0053, 0057, and 0061 of Gregersen) or a pressure sensor (the pressure sensor of Gregersen; paragraphs 0044, 0050, 0052-0053, 0055, 0058, and 0060 of Gregersen) positioned within and/or upon the outer shell.
With respect to claim 2, Gregersen teaches that the at least one of the bioimpedance sensor or pressure sensor is configured to obtain conductance data/information of/from anorectal tissue as well as to obtain conductance data/information of/from fecal matter (the impedance sensor of Gregersen has this capability; paragraphs 0039, 0041, 0045, 0053, 0057, and 0061 of Gregersen).
With respect to claim 3, Gregersen teaches that the device is ovular in shape (the shape shown in FIGS. 2A, 2B, 2C, 2D, 3, 4, 5A, 5B, 6A, 6B, 7A, 7B, 8A, and 8B of Gregersen).
With respect to claim 7, Gregersen teaches that a first excitation electrode (one of a plurality of excitation electrodes), a second excitation electrode (another of the plurality of excitation electrodes), a first detection electrode (one of a plurality of detection electrodes positioned within the excitation electrodes) and a second detection electrode (another of the plurality of detection electrodes positioned within the excitation electrodes) positioned within and/or upon the outer shell of the device (paragraph 0053 of Gregersen).
With respect to claim 8, Gregersen teaches that the first detection electrode and the second detection electrode are physically positioned between the first excitation electrode and the second excitation electrode (paragraph 0053 of Gregersen).
With respect to claim 9, Gregersen teaches at least one additional element selected from the group consisting of a camera, a light source, a pH sensor, a radiopaque marker, an electromagnet marker, a mucosa attached electromagnetic stimulator, a gyroscopic sensor, a strain gauge, a chemosensor, a wireless transmitter, a wireless receiver, and a printed circuit board (the camera, light source, the electromagnet sensor, the gyroscope, the strain gauge, the wireless transmission unit/transmitter, and the printed circuit board of Gregersen).
With respect to claim 10, Gregersen teaches that the at least one of the bioimpedance sensor or the pressure sensor is configured to determine a change in pressure within an anal cavity when the device is positioned therein (the pressure sensor of Gregersen; paragraphs 0044, 0050, 0052-0053, 0055, 0058, and 0060 of Gregersen), and wherein the device further comprises: one or more electrical stimulating elements positioned along a relative outside of the device (the simulating sensors of Gregersen; paragraphs 0026, 0042, and 0058 and claim 19 of Gregersen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gregersen, in view of U.S. Patent Application Publication No. 2004/0176685 (Takizawa).
With respect to claims 2 and 15, Gregersen teaches a device, comprising: an outer shell configured for placement into the anus (the housing shown in FIGS. 2A, 2B, 2C, 2D, 3, 4, 5A, 5B, 6A, 6B, 7A, 7B, 8A, and 8B of Gregersen); and at least one of a bioimpedance sensor (the impedance sensor of Gregersen; paragraphs 0039, 0041, 0045, 0053, 0057, and 0061 of Gregersen) or a pressure sensor (the pressure sensor of Gregersen; paragraphs 0044, 0050, 0052-0053, 0055, 0058, and 0060 of Gregersen) positioned within and/or upon the outer shell.  Takizawa teaches that impedance measurements may be used to determine the presence or absence of feces (paragraph 0163 of Takizawa).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use impedance sensors to detect the presence or absence of feces since it would provide a better picture of the environment to which the capsule is currently situated in.
With respect to timing of the measurements relative to the presence/absence of feces, measurements occurring before the presence of feces and after the presence of feces would have been obvious since real-time monitoring is contemplated (paragraph 0059 and 0062 of Gregersen) and the determining feces presence/absence is one of the purposes of the monitoring (paragraph 0163 of Takizawa). 
With respect to claim 2, the combination teaches or suggests that the at least one of the bioimpedance sensor or pressure sensor is configured to obtain conductance data/information of/from anorectal tissue as well as to obtain conductance data/information of/from fecal matter (the impedance sensors of combination used to detect the presence or absence of feces and the conductance data/information of anorectal tissue; paragraphs 0039, 0041, 0045, 0053, 0057, and 0061 of Gregersen; paragraph 0163 of Takizawa).
With respect to claim 15, the combination teaches or suggests a method of using a device, comprising the steps of: 
inserting a device into an anus of a patient (the device is inserted so as to obtain pressure and impedance measurements within the gastrointestinal tract and during defecation of the device; abstract and paragraphs 0008-0009, 0034, 0048, 0052, and 0062 of Gregersen), the device configured to obtain conductance data/information of/from anorectal tissue as well as to obtain conductance data/information of/from fecal matter present within the anus (the impedance sensors of combination used to detect the presence or absence of feces and the conductance data/information of anorectal tissue; paragraphs 0039, 0041, 0045, 0053, 0057, and 0061 of Gregersen; paragraph 0163 of Takizawa); 
collecting a first set of pressure and bioimpedance data, wherein the first set of data is indicative of the absence of feces (measurements occurring before the presence of feces); 
collecting a second set of pressure and bioimpedance data wherein the second set of data is indicative of the presence of feces (measurements occurring after the presence of feces); and 
transmitting the first set of pressure and bioimpedance data and the second set of pressure and bioimpedance data to an external device (the wireless transmission of Gregersen; FIG. 3 and paragraphs 0019 and 0039-0045 of Gregersen).
The values of the pressure and impedance measurements relative to the presence/absence of feces are results-effective variables that would depend upon the physical conditions in which the measurements are taken.  As such, the values of the measurements relative to the presence/absence of feces are results-effective variables that would have been optimized through routine experimentation based on the physical conditions in which the measurements are taken.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for “wherein the second set of pressure and bioimpedance data comprises a pressure reading higher than a pressure reading of the first set of pressure and bioimpedance data” of claim 16 and “wherein the second set of pressure and bioimpedance data comprises a impedance reading lower than an impedance reading of the first set of pressure and impedance data” of claim 17 since the measurements are subject to the physical conditions in which the measurements are taken.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gregersen, in view of WO 2006/085087 (Cooper).
Gregersen teaches force sensors, strain gauges, location sensors, gyroscopes, bending sensors, deformation sensors, accelerometers, cameras, and a transmitter in the capsule.  Copper teaches that a two-way communication link is a suitable substitute for a one-way communication link (pages 29-30 of Cooper).  Such a two-way link provides the ability for data and/or instructions to be sent to the capsule.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two-way communication link of Cooper since it is a simple substitution of one known element for another to obtain predictable results and/or it provide the operator real-time control of the measuring capsule.

Claim  20 is rejected under 35 U.S.C. 103 as being unpatentable over Gregersen, in view of Takizawa, and further in view of U.S. Patent Application Publication No. 2016/0242632 (Lu).
Gregersen teaches that the at least one of the bioimpedance sensor or the pressure sensor is configured to determine a change in pressure within an anal cavity when the device is positioned therein (the pressure sensor of Gregersen; paragraphs 0044, 0050, 0052-0053, 0055, 0058, and 0060 of Gregersen), and wherein the device further comprises: one or more electrical stimulating elements positioned along a relative outside of the device (the simulating sensors of Gregersen; paragraphs 0026, 0042, and 0058 and claim 19 of Gregersen).  Gregersen further teaches that electrical stimulating sensors can electrically stimulate (deliver an electrical signal to) portions of the gastrointestinal tract, such as the gastrointestinal wall and/or nearby nerves, such as the pudendal nerve close to the rectum, as pudendal nerve stimulation initiates the recto-anal inhibitory reflex (paragraph 0058 of Gregersen). 
Lu teaches that pressure sensors may be used to determine location of a capsule in the GI tract (paragraphs 0014 and 0031 of Lu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure measurements to determine the location of the capsule in the GI tract so that the stimulating sensors can provide stimulation at its correct points in the GI tract.
With respect to claim 20, the combination teaches or suggests that said device comprises electrical stimulating elements positioned along a relative outside of the embodiment (the simulating sensors of Gregersen; paragraphs 0026, 0042, and 0058 and claim 19 of Gregersen), and wherein the method further comprises the step of: activating the electrical stimulating elements when the first set of pressure and bioimpedance data or second set of pressure and bioimpedance data indicates a low pressure (using the pressure measurements to determine the location of the capsule for operation of the stimulation sensors).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791